Citation Nr: 1026645	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 
1979 and from December 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2008, a statement of the case 
was issued in March 2009, and a substantive appeal was received 
in April 2009.  The Veteran testified at a Board hearing in 
December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims service connection for PTSD.  There are past 
VA examination diagnoses of adjustment disorder and currently 
there are impressions of PTSD.  He argues that he has PTSD and 
that it is due to service stressors while in the Persian Gulf 
during the Persian Gulf War.  At the December 2009 Board hearing, 
the Veteran stated that he was with the 360th Civil Affairs Bde, 
attached to the 16th M.P. Company.  He reported that while in 
King Khalid Military City (KKMC) in January 1991, there was a 
scud missile attack.  Also, he indicated that while at KKMC, he 
went into prison camps and the evacuation hospital where he saw 
wounded soldiers.  It appears that at least one of these claimed 
stressors may be capable of corroboration.  As such, the case 
must be returned to the RO for appropriate action. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or any other appropriate source, 
supply JSRRC with appropriate service 
documentation regarding the Veteran, and 
request official corroboration of whether 
there was a scud missile attack at KKMC in 
January 1991, and whether the Veteran's 
unit was assigned to that location at that 
time.  The RO should also request 
corroboration of whether a prison camp and 
evacuation hospital were located at KKMC 
at that time.    

2.  After completion of the above, the RO 
should formally determine whether a 
claimed stressor has been corroborated. 

3.  If, and only if, a claimed stressor 
has been corroborated, the Veteran should 
be scheduled for a VA PTSD examination.  
The examiner should be clearly 
informed of the details of the 
corroborated stressor(s).  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV). 
DSM-IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
Veteran and established as having occurred 
during the Veteran's active service.  A 
rationale should be furnished. 

4.  Thereafter, the RO should review the 
expanded record and determine if service 
connection for PTSD is warranted.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

